In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-119V
                                      Filed: July 18, 2016
                                        UNPUBLISHED

****************************
RAYMOND ROACH, on behalf of              *
O.G.R., a minor child                    *
                                         *
                     Petitioner,         *     Ruling on Entitlement; Concession;
v.                                       *     Measles, Mumps and Rubella (“MMR”);
                                         *     Encephalopathy;
SECRETARY OF HEALTH                      *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Diana Stadelnikas Sedar, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On January 27, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that O.G.R. was diagnosed with encephalopathy
following receipt of Hepatitis A, Haemophilus influenza type B, measles, mumps and
rubella (MMR), Prevnar, and varicella vaccinations on February 13, 2013. Petition at 1-
2. Petitioner alleges that O.G.R.’s encephalopathy is causally related to an adverse
reaction to her vaccinations. Id. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On July 15, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has determined that petitioner has met the requirements

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
for compensation under the Act. The medical evidence demonstrates that petitioner is
entitled to a presumption of causation, as O.G.R.’s encephalopathy first manifested
within fifteen days of her receipt of her first MMR vaccine, and there is not a
preponderance of the evidence that her condition is due to a factor unrelated to his
MMR vaccine.” Id. at 7. Respondent further agrees that the encephalopathy persisted
for greater than six months. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                s/Nora Beth Dorsey
                                Nora Beth Dorsey
                                Chief Special Master




                                          2